Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, 6, and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Specification
The disclosure is objected to because of the following informalities: The abstract is the only place where support for the language of two “isolated electrically conductive plates” in a tire which “supply electricity” is described and this language must be incorporated in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 2, 4, and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires that the material web is somehow formed into an “isolated electrically conductive plate” which is adjacent a second such isolated plate. There is no description provided as to how one makes the electrically conductive plate “isolated” from the other electrically conductive plate in an elastomer article and one skilled in the art would not know how to make such an electrically isolated plate as claimed in the elastomer article. Additionally, somehow the material web (the first isolated electrically conductive plate) and the second isolated electrically conductive plate “supply electricity”. How is electricity generated with the two plates? There is no description of the same and it appears that the specification failed to teach how to use the same to generate electricity as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites a “method for producing a material web” which method steps appear to end with the formation of the strengthening member web at line 17 of the claim. The additional language present in the claim “and the method further comprising incorporating the material web in an elastomer article as an isolated electrically conductive plate adjacent a second isolated electrically conductive plate, and wherein the material web and the second isolated electrically conductive plate supply electricity” is NOT deemed to be part of the method of producing a material web but rather a different method of using the material web to make an elastomer article. As such it is not clear whether the additional method steps added to the claim further limit the method of making the material web or not and exactly how they further limit it is certainly not clear and concise. Additionally, the language appearing at the end of the claim appears to be incomplete as it states that somehow the material web and second isolated conductive plate supply electricity but it does NOT include the necessary structure required to supply electricity (there is no electrical source recited and it is not known how one can supply electricity without and electrical source). Furthermore, there appears to be no nexus as to what the plates supply electricity to (i.e. a sensor or the like). The language relating to the supply of electricity appears to be incomplete. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 4296855) in view of any one of Post et al (US 3348585), German Patent 1262578 or Bossen (US 3889121) for the same reasons as expressed in paragraph 8 of the Office action dated December 17, 2021 optionally further taken with either one of David (US 6216852, newly cited) or Angioletti et al (US 3900627, newly cited).
As noted above, the language presented relating to the incorporation of the material web in an elastomer article, it should be noted that the references previously discussed taught that the calendared ply would have been incorporated as cord reinforcement for a conveyor belt. As the disclosure does not explain how the ply somehow supplies electricity, it is deemed that the use of an electrically conductive layer such as that disclosed by Blalock satisfies the claim limitation. Inasmuch as the language of the preamble is satisfied and the method is one for forming a material web via calendaring, it is believed that the previous rejection satisfies the requirements of the preamble and the claim has been met with the prior art applied. However, to further suggest that one skilled in the art would have incorporated multiple cord layers in a conveyor belt assembly (a first isolated electrically conductive plate and a second isolated electrically conductive plate) the references to either one of David or Angioletti are cited.
Both David and Angioletti suggested that it was known in a heavy duty conveyor belt assembly to incorporate two cord strengthening layers therein. David at 44 and 52 incorporated two plies of cord in an elastomeric conveyor belt where the cord layers 60,62 were part of the upper belt and cord layers 70,72 were part of the lower belt assembly, see column 2, line 59-column 3, line 14 (and compare Figure 5 of David with Figure 2 of Blalock). Angioletti at Figure 4 incorporated two plies of cords 5 embedded in rubber 4 in the conveyor belt therein. Certainly then, given that Blalock provided the electrically conductive fabric with the cords in a single ply of a conveyor belt to sense damage to the belt, it would have been obvious to one of ordinary skill in the art to provide such a sensing conductive layer with each cord ply of the multi-ply multi-cord layer conveyors and it certainly would have been obvious to one of ordinary skill in the art at the time the invention was made to provide each cord layer of the of the conveyor assembly with the electrically conductive component therein in order to allow for sensing of tears or rips in the conveyor belt therein as suggested by Blalock wherein the plies are formed in a calendaring operation as was known for imbedding the cords therein as taught by any one of  Post et al, German Patent 1262578 or Bossen for each conveyor belt cord ply layer in either one of David or Angioletti.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 9 further taken with Thomas et al (US 2015/0285334) for the same reasons as expressed in paragraph 9 of the Office action dated December 17, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 7-12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746